United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, WESTLAKE POST
OFFICE, Westlake, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1693
Issued: February 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2012 appellant, through his attorney, filed a timely appeal of the July 19,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to the accepted factors
of his federal employment.
On appeal, appellant’s attorney contends that OWCP’s July 19, 2012 decision is contrary
to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 28, 2006 appellant, then a 53-year-old letter carrier, filed an occupational disease
claim alleging that on June 5, 2005 he first became aware of his degenerative joint disease of the
right and left wrists and rotator cuff tendinitis. He stopped work on October 1, 2005.
Appellant submitted undated medical reports and reports dated June 19, 2001 to
March 17, 2006 which addressed his acromioclavicular (AC) joint arthritis and right rotator cuff
tendinitis, bilateral wrist degenerative arthritis and disability for work following his bilateral
wrist surgeries. On October 3, 2005 he underwent arthrodesis of the right scaphoid to capitate
the right wrist which was performed by Dr. John K. Krebs, an attending Board-certified
orthopedic surgeon. On January 4, 2006 Dr. Krebs performed an excision of the scaphoid with a
four-bone fusion of the left wrist.2
In a May 10, 2006 letter, the employing establishment controverted appellant’s claim,
contending that the medical evidence did not indicate how his claimed condition was caused by
his employment.
By letter dated May 31, 2006, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It addressed the factual and medical evidence he needed to
submit to establish his claim.
In undated narrative statements, appellant provided a history of the medical treatment he
received for his bilateral wrist conditions commencing March 2001 and employment
background. He alleged that his current bilateral wrist condition was caused by his repetitive
work duties which included casing mail, four to six hours a day, five to six days a week with
rapid movement of his fingers and bending of his wrists.
In a July 14, 2006 decision, OWCP denied appellant’s occupational disease claim. It
found that the medical evidence was insufficient to establish that his bilateral wrist and rotator
cuff conditions were causally related to the established work duties.
By letter dated July 30, 2006, appellant, through his attorney, requested an oral hearing
before an OWCP hearing representative.
In an October 6, 2006 report, Dr. Krebs advised that appellant had bilateral wrist
osteoarthritis and a clinical diagnosis of scapholunate advanced collapse which developed into
severe debilitating arthritis. He opined that the diagnosed conditions were caused by his
repetitive work duties which involved heavy lifting that required twisting and turning of the
wrists which slowly led to the deterioration of the ligaments that supported his wrists. Over the
years this caused the carpal bones in the wrists to separate and collapse leading to the
degenerative nature of both wrists.

2

Appellant did not return to work following his January 4, 2006 left wrist surgery. He retired on disability
effective June 9, 2006.

2

In a January 9, 2007 decision, an OWCP hearing representative set aside the July 14,
2006 decision and remanded the case for a second opinion examination based on Dr. Krebs’
October 6, 2006 opinion. He found that, although Dr. Krebs’ report suggested a possible causal
relationship between appellant’s bilateral wrist condition and employment, it was not a
satisfactorily rationalized report on causal relation as he attributed the wrist condition to heavy
repetitive lifting while appellant performed light repetitive work.
OWCP referred appellant, together with a statement of accepted facts and the case record,
to Dr. Manhal A. Ghanma, a Board-certified orthopedic surgeon. In a March 5, 2007 report,
Dr. Ghanma listed findings on physical examination and advised that appellant was status post
scapholunate collapse of both wrists. He further advised that there was no specific work injury
that caused, aggravated, accelerated or precipitated his bilateral wrist condition. Dr. Ghanma
concluded that appellant could return to work with restrictions.
In a May 7, 2007 decision, OWCP denied appellant’s claim, finding that Dr. Ghanma’s
report represented the weight of the medical opinion and established that appellant’s bilateral
wrist condition was not caused by his employment.
On May 8, 2007 appellant, through his attorney, requested an oral hearing.
In a July 23, 2007 decision, an OWCP hearing representative set aside the May 7, 2007
decision and remanded the case to OWCP to obtain a supplemental report from Dr. Ghanma
providing whether the established work-related duties set forth in the statement of accepted facts
and not a specific traumatic work injury caused or materially aggravated appellant’s bilateral
wrist condition and necessitated surgery.
On August 6, 2007 OWCP asked Dr. Ghanma for clarification on the issues raised in the
hearing representative’s July 23, 2007 decision.
On August 29, 2007 Dr. Ghanma advised that the medical evidence did not support that
appellant’s wrist conditions were either caused or aggravated by his work activities since these
conditions were progressive and independent of his work activity. He noted that appellant made
no mention of any specific work injury that worsened his conditions. However, Dr. Ghanma
stated that there was a history of a slowly progressive condition that began in either late 2000 or
early 2001 based on appellant’s own statements and April 6, 2003 x-ray results.
On September 11, 2007 OWCP determined that a conflict in medical opinion existed
between Dr. Krebs and Dr. Ghanma as to whether appellant’s preexisting bilateral wrist
condition was aggravated by factors of his employment. By letter dated November 1, 2007, it
referred appellant, together with a statement of accepted facts and the case record, to Dr. Sheldon
Kaffen, a Board-certified orthopedic surgeon, for an impartial medical examination.
In a November 19, 2007 decision, OWCP found that appellant did not sustain an injury
causally related to the established work duties based on Dr. Ghanma’s August 29, 2007 report.
On December 5, 2007 appellant’s attorney requested an oral hearing.

3

In a report dated November 28, 2007, Dr. Kaffen obtained a history of appellant’s
employment at the employing establishment and development and treatment of his bilateral wrist
condition. He had no pain in his right shoulder at rest, but had pain localized to the anterior and
posterior aspect with limited motion of the shoulder and lifting. Appellant also had limited
motion and pain in his right wrist. The pain was aggravated by forceful gripping and with
motion of the wrist. Appellant continued to experience pain with motion and forceful gripping
of his left wrist. The pain in both wrists was localized to the radial and dorsal radial aspects of
the wrist. There was no swelling of either wrist. On physical examination of each wrist,
Dr. Kaffen found well-healed surgical scars on the dorsum, tenderness to palpation over the
dorsal with no swelling and limited range of motion. He advised that appellant had no workrelated diagnoses. Dr. Kaffen opined that, based on the history, physical examination and review
of medical documentation there was no medical evidence to indicate that the factors of
appellant’s employment as a letter carrier aggravated his preexisting bilateral wrist conditions.
In addition, the October 3, 2005 and January 4, 2006 surgeries were not a result of an
aggravation caused by factors of appellant’s employment. Dr. Kaffen advised that the need for
bilateral wrist surgery was due to the natural progression of the underlying conditions. He had
no recommendations for treatment of appellant’s wrist complaints and noted that his limited
motion was permanent due to the bilateral fusions.
In a January 18, 2008 decision, an OWCP hearing representative set aside the
November 19, 2007 decision and remanded the case to OWCP for additional development as
deemed necessary and issuance of a de novo decision on causal relationship. The hearing
representative found that OWCP prematurely issued its decision before obtaining Dr. Kaffen’s
November 27, 2007 report. He further found that it erred in according determinative weight to
Dr. Ghanma’s opinion as it had previously accorded equal weight to his opinion and that of
Dr. Krebs in finding that a conflict existed in medical opinion between these physicians on the
issue of whether appellant’s claimed bilateral wrist condition was caused by the established
work-related duties.
In a February 1, 2008 decision, OWCP denied appellant’s occupational disease claim. It
found that the weight of the medical evidence rested with Dr. Kaffen’s impartial medical opinion
and established that appellant did not sustain an injury due to the established employment duties.
By letter dated February 3, 2008, appellant’s attorney requested an oral hearing.
In a May 14, 2008 decision, an OWCP hearing representative set aside the February 1,
2008 decision and remanded the case for OWCP to obtain a supplemental report from Dr. Kaffen
explaining the medical bases for his November 27, 2007 opinion.
On July 11, 2008 OWCP requested that Dr. Kaffen address the issues raised in the
hearing representative’s May 14, 2008 decision.
On July 25, 2008 Dr. Kaffen advised that there was insufficient medical evidence, history
and physical examination findings to establish that appellant’s wrist conditions were caused or
aggravated by the accepted factors of his employment. He reiterated his prior opinion that
appellant’s bilateral wrist arthritis which required treatment including, surgery was a result of the
natural progression of his arthritis. Dr. Kaffen noted that appellant was initially evaluated by a

4

physician in 2001. The records regarding this treatment were not provided to him for review at
the time of his November 14, 2007 evaluation. Dr. Kaffen stated that these records were
important for him to determine whether appellant’s bilateral wrist conditions were caused or
aggravated by his work exposure. He concluded that appellant was not medically capable of
performing his date-of-injury letter carrier position without restrictions.
In an August 28, 2008 decision, OWCP denied appellant’s claim, finding that the weight
of the medical evidence rested with Dr. Kaffen’s impartial medical opinion that appellant did not
sustain an injury causally related to the established work duties.
By letter dated August 31, 2008, appellant, through his attorney, requested an oral
hearing.
In a December 17, 2008 report, Dr. Todd S. Hochman, a Board-certified internist,
obtained a history of the established work duties. On physical examination of the bilateral
wrists, he reported atrophy throughout the musculature of the hands, minimal range of motion
and decreased grip strength. There was some tenderness over the AC region on the right with a
questionable Hawkins’ test. Dr. Hochman addressed appellant’s treatment plan and advised that
he was unable to return to work as a letter carrier.
In a January 9, 2009 decision, an OWCP hearing representative set aside the August 28,
2008 decision and remanded the case for OWCP to obtain appellant’s prior treatment records and
to submit this evidence to Dr. Kaffen for review and submission of a rationalized medical
opinion as to whether appellant’s bilateral wrist condition and resultant surgeries were caused or
aggravated by the established employment duties.
Medical records dated June 11, 2001 through August 3, 2007 addressed the treatment and
test results related to appellant’s conditions including, bilateral wrist degenerative joint disease,
osteoarthritis and tendinitis and right rotator cuff tendinitis. In an August 3, 2007 report,
Dr. Hochman obtained a description of appellant’s work at the employing establishment which
required repetitive use of his upper extremities. He advised that appellant developed bilateral
wrist and right shoulder symptomatology which required diagnostic evaluation and bilateral
wrist surgery subsequent to his work activities. Dr. Hochman further advised that, given the
history of injury as stated by appellant and physical examination and diagnostic findings, his
bilateral wrist and AC joint degenerative joint disease were substantially aggravated by his work
activities. He stated that the AC joint condition caused right shoulder tendinitis/tendinopathy
which ultimately led to impingement syndrome. Dr. Hochman concluded that appellant’s claim
should be expanded to accept the stated bilateral wrist and right shoulder conditions.
In an August 7, 2009 letter, OWCP requested that Dr. Kaffen submit a supplemental
report providing a rationalized medical opinion as to whether appellant’s bilateral wrist condition
and resultant surgeries were caused by the established work-related duties.
On August 26, 2009 Dr. Kaffen stated that his detailed review of the medical file which
included records from 2001, 2003 and 2007 in no way changed his November 27, 2007 and
July 25, 2008 opinions that there was no medical evidence to establish that appellant’s bilateral
wrist condition was caused or aggravated by factors of his employment as a letter carrier. He

5

also reiterated his prior opinion that the October 3, 2005 and January 4, 2006 bilateral wrist
surgical procedures were not necessary or required as a result of the work activity described in
the statement of accepted facts. The only rationalized medical explanation Dr. Kaffen could
provide was that appellant developed bilateral wrist arthritis as a result of the aging process.
Appellant’s surgery resulted from the natural progression of his arthritis. Dr. Kaffen stated that
osteoarthritis or degenerative joint disease may occur in virtually all the joints of the body.
There was no known cause of idiopathic osteoarthritis.
In a September 22, 2009 decision, OWCP denied appellant’s claim, finding that the
weight of the medical evidence was represented by Dr. Kaffen’s impartial medical opinion.
On September 25, 2009 appellant’s attorney requested a telephone hearing.
A March 3, 1998 nerve conduction study found that appellant had bilateral carpal tunnel
syndrome, severe on the right and moderate on the left.
In a March 26, 2010 decision, an OWCP hearing representative set aside the
September 22, 2009 decision and remanded the case for OWCP to obtain a supplemental report
from Dr. Kaffen explaining what medical evidence would be necessary to support a finding that
appellant’s work activity caused or contributed to his diagnosed condition. He was also asked to
clarify the usual etiology of a collapsed wrist condition and why appellant’s work activity would
or would not contribute to the condition.
On April 12, 2010 OWCP requested that Dr. Kaffen respond to the issues raised in the
hearing representative’s March 26, 2010 decision.
On July 13, 2010 Dr. Kaffen stated that the usual etiology of a collapsed wrist condition
was significant trauma which would cause a rupture of ligaments within the wrist and eventually
lead to the collapsed condition. He opined that appellant’s work activity would not have
contributed to his collapsed wrist condition. The condition without surgical treatment would be
progressive. Dr. Kaffen advised that medical evidence of an acute traumatic event for each wrist
would be necessary to support that appellant’s work activity caused or contributed to the
diagnosed collapsed wrist condition. He stated that appellant’s work activity had no effect on the
progression of his collapsed wrist condition.
In a decision dated July 22, 2010, OWCP denied appellant’s claim based on Dr. Kaffen’s
impartial medical opinion.
By letter dated July 26, 2010, appellant, through his attorney, requested a telephone
hearing.
In a January 6, 2011 decision, an OWCP hearing representative affirmed the
July 22, 2010 decision. He found that Dr. Hochman’s August 3, 2007 report was insufficient to
outweigh the weight accorded to Dr. Kaffen’s impartial medical opinion.
On January 12, 2011 appellant’s attorney requested reconsideration.

6

In a December 23, 2010 report, Dr. Krebs advised that appellant had degenerative
arthritis and scapholunate advance collapse in both wrists. He noted that appellant did not report
any particular isolated injury. Dr. Krebs further noted that he worked as a mail carrier for many
years which involved a lot of heavy lifting, pushing and pulling. Over time he subsequently
developed severe bilateral wrist arthritis due to this repetitive work activity. Dr. Krebs noted
appellant’s wrist surgery and advised that although his symptoms and pain had been relieved, his
wrist problems caused his retirement. He concluded that these problems were a direct
relationship to appellant’s employment as appellant did not report any other activities or injuries
that would have developed or caused his bilateral wrist condition. In an August 30, 2011 report,
Dr. Krebs noted appellant’s bilateral wrist surgeries and stated that his left wrist still troubled
him. The right wrist was not as bad. Dr. Krebs concluded that further surgical treatment, wrist
fusion versus total wrist, may be necessary.
In a July 19, 2012 decision, OWCP denied modification of the January 6, 2011 decision.
It found that the medical evidence submitted by appellant was insufficient to outweigh the
weight accorded to Dr. Kaffen’s impartial medical opinion.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

7

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor, his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.7
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.8 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
properly referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background, must be given special weight.9
ANALYSIS
OWCP accepted that appellant performed the repetitive work duties of a letter carrier, as
alleged. The Board finds, however, that the medical evidence submitted is insufficient to
establish that his diagnosed bilateral wrist conditions that necessitated two surgeries were caused
or aggravated by his work-related duties.
Appellant’s physician, Dr. Krebs, opined that appellant developed bilateral wrist
osteoarthritis and scapholunate advanced collapse as a result of his repetitive work duties.
Dr. Ghanma, an OWCP referral physician, found that the diagnosed bilateral wrist conditions
were not causally related to the established work duties. OWCP determined that a conflict of
medical opinion arose as to whether appellant’s repetitive work duties contributed to the bilateral
wrist conditions. It properly referred appellant to Dr. Kaffen, a Board-certified orthopedic
surgeon, selected as the impartial medical examiner.
The Board finds that the special weight of the medical evidence rests with the opinion of
Dr. Kaffen. In a November 28, 2007 report, Dr. Kaffen examined appellant, reviewed the
medical evidence of record and found that the established work duties did not aggravate
appellant’s preexisting bilateral wrist conditions. He also found that the need for the October 3,
2005 and January 4, 2006 bilateral wrist surgeries was not the result of an aggravation caused by
the established work duties. Dr. Kaffen advised that these surgeries were due to the natural
progression of the underlying conditions. On physical examination of each wrist, he reported
essentially normal findings with the exception of tenderness to palpation over the dorsal and
limited range of motion. Dr. Kaffen advised that appellant did not have any work-related
diagnoses and concluded that there was no medical evidence establishing that the established
work duties aggravated his preexisting conditions.

6

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

5 U.S.C. § 8123(a). See also Raymond A. Fondots, 53 ECAB 637 (2002).

9

Gloria J. Godfrey, 52 ECAB 486 (2001); B.P., Docket No. 08-1457 (issued February 2, 2009).

8

Dr. Kaffen was asked by OWCP to submit a supplemental report clarifying his opinion
on causal relationship between appellant’s bilateral wrist conditions and need for surgery and the
established work duties. He was also asked to provide whether appellant was medically capable
of performing his date-of-injury position. In response, Dr. Kaffen submitted a July 25, 2008
report in which he found that there was insufficient medical evidence, history and physical
examination findings to establish that appellant’s wrist conditions were caused or aggravated by
the accepted factors of his employment. He reiterated his prior opinion that surgery to treat
appellant’s bilateral wrist arthritis was the result of the natural progression of the condition.
Dr. Kaffen noted that he was initially evaluated by a physician in 2001, but that the records
regarding this treatment were not provided to him for review at the time of his November 2007
evaluation. While he stated that these records were important for him to determine whether
appellant’s bilateral wrist conditions were caused or aggravated by his work exposure, he found
that the medical records he reviewed did not establish causal relation. Dr. Kaffen concluded that
he was not medically capable of performing his date-of-injury letter carrier position without
restrictions. In an August 26, 2009 report, he provided a detailed review of appellant’s 2001,
2003 and 2007 medical records and explained why his preexisting bilateral wrist arthritis and
need for surgery were not caused or aggravated by the established work duties. Dr. Kaffen stated
that appellant developed bilateral wrist arthritis as a result of the aging process and his surgery
resulted from the natural progression of the condition. He further stated that osteoarthritis or
degenerative joint disease may occur in virtually all the joints of the body and there was no
known cause of idiopathic osteoarthritis.
Dr. Kaffen was again asked by OWCP to submit a supplemental report explaining what
medical evidence was necessary to support a finding that appellant’s work duties caused or
contributed to his bilateral wrist condition. He was also asked to clarify his opinion regarding
the usual etiology of a collapsed wrist condition. In a July 13, 2010 report, Dr. Kaffen explained
that the usual etiology of a collapsed wrist condition was significant trauma which would cause a
rupture of ligaments within the wrist that eventually led to the collapsed condition. He advised
that medical evidence of an acute traumatic event for each wrist would be necessary to support
that appellant’s work activity caused or contributed to his diagnosed collapsed wrist condition.
Dr. Kaffen further advised that the condition without surgical treatment would be progressive.
He concluded that appellant’s work activity had no effect on the progression of his collapsed
wrist condition and reiterated that his bilateral wrist surgeries were due to the natural progression
of the underlying wrist conditions.
As noted, reasoned opinions from a referee examiner are entitled to special weight.10 The
Board finds that Dr. Kaffen provided well-rationalized opinions based on a complete
background, his review of the accepted facts and the medical record and his examination
findings. Dr. Kaffen’s opinions relative to supplemental request for same indicate that appellant
did not sustain a bilateral wrist condition causally related to the established work-related duties is
entitled to special weight and represents the weight of the evidence.11

10

Id.

11

Id.

9

While Dr. Hochman opined, in an August 3, 2007 report, that the diagnosed bilateral
wrist and right shoulder conditions were substantially aggravated by the established repetitive
work duties, he failed to provide a sufficiently rationalized medical opinion explaining why his
diagnoses particularly, bilateral wrist degenerative joint disease and right shoulder
tendinitis/tendinopathy which lead to right shoulder impingement syndrome, were aggravated by
the accepted duties. He found that appellant’s conditions were caused by the accepted work
duties because appellant developed these conditions and required bilateral wrist surgery
following his work activities. The Board has held that an opinion that a condition is causally
related to an employment injury because the employee was asymptomatic before the injury is
insufficient, without supporting rationale, to support a causal relationship.12 Dr. Hochman did
not provide medical rationale explaining how the established work duties caused or aggravated
the bilateral wrist degenerative joint disease and right shoulder tendinitis/tendinopathy
impingement syndrome. His December 17, 2008 report listed physical examination findings
related to the bilateral wrists and right shoulder and opined that appellant was unable to return to
work as a letter carrier. Dr. Hochman did not provide an opinion on the cause of appellant’s
bilateral wrist and right shoulder conditions or explain how the established work duties caused or
contributed to a specific diagnosis. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value.13 For the stated
reasons, the Board finds that Dr. Hochman’s reports are insufficient to establish appellant’s
claim.
Dr. Krebs’ December 23, 2010 report found that appellant’s bilateral wrist degenerative
arthritis and scapholunate advance collapse which required surgery were caused by his repetitive
work duties. He found that appellant’s conditions were caused by the accepted work duties
because appellant did not report any other activities or injuries that could have caused his
bilateral wrist conditions. However, as stated, an opinion that a condition is causally related to
an employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to support causal relationship.14 Dr. Krebs failed to provide
medical rationale explaining how the established work duties caused or aggravated the bilateral
wrist degenerative arthritis and scapholunate advance collapse that necessitated surgery. In an
August 30, 2011 report, he noted appellant’s continuing bilateral wrist symptoms and advised
that a wrist fusion versus total wrist may be necessary. Dr. Krebs did not provide a diagnosis or
explain how appellant’s bilateral wrist symptoms were caused or aggravated by the established
work duties. Moreover, he was on one side of the conflict that Dr. Kaffen resolved. The Board
finds that the additional reports from Dr. Krebs are insufficient to overcome the weight accorded
Dr. Kaffen as the impartial medical examiner or to create a new conflict.15
The medical records dated March 3, 1998 through August 7, 2007 which addressed the
treatment and test results related to appellant’s bilateral wrist and right shoulder conditions did
12

Michael S. Mina, 57 ECAB 379 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

13

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

14

See cases cited, supra note 12.

15

Jaja K Asaramo, supra note 13.

10

not provide an opinion addressing whether the diagnosed conditions were caused or aggravated
by the established work duties.16 The Board finds that this evidence is insufficient to establish
the claim.
On appeal, appellant’s attorney contended, without explanation, that OWCP’s decision
was contrary to fact and law. For reasons stated above, the Board finds that appellant did not
submit sufficient evidence establishing that he sustained an injury causally related to the
accepted work-related duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that appellant sustained an injury
causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
16

See cases cited, supra note 13.

11

